Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 02/28/22. Claims 29-31, 33-34, and 36-45 are currently pending in the application, with claims 1-28, 32, and 35 having being cancelled.  Accordingly, claims 29-31, 33-34, and 36-45 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 103(a) rejection over claims 29-31, 33-37, and 39 has been fully considered.  Applicant argues that because Burggraf is published after the priority date of the instant invention and thus the rejection is moot.   Such argument is moot as the examiner clearly delineated that Burgraf is being provided as evidentiary support to demonstrate a likely conclusion of what one skilled in the art would have performed in light of the prior art and common knowledge in the art.  Given that Parkinson disease patients share commonality in terms of symptoms as Parkinson Plus syndromes patients and thus similar to Parkinson Disease, the examiner therefore contends that it would indeed have been obvious to practice on Parkinson Syndromes patients the same method taught by the prior art to be useful in Parkinson disease patients.  Consequently, it is inconsequential what the priority date of Burgraff is since it is reflecting common knowledge known in the art.  

With respect to newly added claims 40-45, the examiner will refrain from addressing such claims since they are yet to be rejected on the merits.  While applicant states on the record that the subject matter is already examined, the examiner reminds applicant that newly added claims are narrowed in scope and is indeed necessitated by amendment.   Nonetheless, said claims are being rejected herein.  

For the foregoing reasons, the rejection of record remains proper and is maintained.   However, in view of applicant’s amendment, the following modified 103 (a) Final rejections are being made.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-31, 33-34, and 36-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kreisler et al. Brain Research, 2007, Vol. 1135,
pgs. 77-84, previously cited) as evidenced by Burggraf et al. (Healthy Aging; Principles and Clinical Practice, Feb. 2014, pgs. 1-707) in view of St. Pierre et al. (Cell, 2006, Vol. 127, pgs. 397-408, previously cited) and Austin et al. (J. of Cell Sci., 2012, Vol. 125, pgs. 4963-4971, previously cited), and Fernandez-Marcos et al. (Am. J. Clin. Nutr. 2011, Vol. 93, Suppl. Pgs. 884S-890S, previously cited).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Kreisler et al. teach that Parkinson disease (PD) is a degenerative disorder characterized by progressive loss of dopaminergic neurons and that PD is significantly sustained by oxidative stress, inflammatory responses, and apoptosis (see pg. 77,
Introduction). Additionally, Kreisler et al. teach that PPA receptor alpha or PPARα is expressed in various tissues including nervous system neurons wherein such receptor can be activated by natural ligands such as fatty acids or by synthetic ligands such as fibrates (see pg. 78, left col.). Importantly, Kreisler et al. teach that PPARs modulate target genes that are involved in inflammation and oxidative stress and there is some evidence to suggest that PPAR-α is involved in the suppression of apoptosis and thus such receptor appears to be an interesting pharmacological target in preventing or slowing down PD (see pg. 78, left col., last paragraph). Additionally, Kreisler et al. teach that PPARα stimulates the expression of the antioxidant enzymes Cu/Zn superoxide dismutase and catalase (see pg. 80, right col., top paragraph). Moreover, recent evidence suggests that the PPARα agonist, fenofibrate, has neuroprotective effects in an experimental mouse model of brain ischemia that encompasses inflammatory response and oxidative stress (see pg.78, last paragraph). Of interest,
Kreisler et al. teach that a synthetic PPAR-alpha agonist, fenofibrate, was tested to determine if such compound could prevent dopaminergic cell (i.e. neuron cell; instant claim 29) death in the MPTP mouse model of Parkinson's disease (PD; i.e. a type of neurodegenerative disease) (see abstract; instant claims 29 and 34-35). Specifically, Kreisler et al. teach the MPTP mouse constitutes a classical experimental model of PD and reproduces some of its biochemical and pathological hallmarks and wherein MPTP induces apoptosis (see pg. 80, right col., top paragraph). When orally administered for the week prior to intoxication and a week thereafter, fenofibrate prevented the MPTP-induced dopaminergic cell loss (i.e. neural cell loss) in the substantia nigra pars compacta or SNpc and attenuated the loss of tyrosine hydroxylase immunoreactivity in the striatum (i.e. fenofibrate administration reduced the loss of neurons; see abstract, Sec. 2.1, and figs. 1-4). Kreisler et al. further teach that four intraperitoneal injections of MPTP were given while mice were fed a diet containing 0.2% fenofibrate (i.e. oral administration is encompassed by systemic delivery) and wherein fenofibrate was administered 7 days before MPTP intoxication and continued for a total of 2 weeks (i.e. daily administration; see pg. 81, Section 4.1-4.3). Importantly, Kreisler et al. teach that the data suggest that PPAR-alpha activation by fenofibrate could have a neuroprotective effect in PD through inhibition of inflammation, oxidative stress, and/or apoptosis (see pg. 80, left col.).

	Kreisler et al. do not specifically teach selecting a patient that has been determined to have reduced level of PGC-1 alpha expression.  Additionally, Kreisler et al. do not explicitly teach that fenofibrate is effective in increasing PGC-1α expression in neural cells. Moreover, Kreisler et al. do not specifically teach systemic administration of fenofibrate.  Furthermore, Kreisler et al. does not explicitly teach that said increased in PGC-1alpha expression is PPAR-alpha independent or the specific neurodegenerative disease that said patients possess.  

	Burgraff et al.  were provided to demonstrate that Parkinson disease patients may also possess other conditions or secondary causes of Parkinsonism and include various diseases such as Parkinson plus syndromes including progressive supranuclear palsy that are rare degenerative neurologic conditions that result in Parkinsonian symptoms in addition to other differentiating signs and symptoms (see pg. 148).  Given that said syndromes are similar to Parkinson disease, one skilled in the art would have found it obvious to treat said subset of patients if the desire is to treat neurodegenerative disease.  
	St. Pierre et al. of Cell teach that PPAR gamma co-activator or PGC-1α is a stimulator of mitochondrial biogenesis and respiration and thus a modulator of ROS
(see pg. 397, left col.).  In fact, St. Pierre et al. teach that PGC-1α is co-induced with several key ROS-detoxifying enzyme (see pg. 397, left col.). Additionally, St. Pierre et al. teach that PGC-1α is required for the induction of many ROS-detoxifying enzymes and PGC-1α null mice (i.e. absence of PGC-1α) are much more sensitive to the neurodegenerative effects of MPTP (i.e. if PGC-1α is not present or is reduced, said null mice experience more neurodegenerative defects), and that increasing PGC-1α dramatically protects neural cells (i.e. protects neuron cells) in culture from oxidative-stressor mediated death (see pg. 397, left col., Summary). Importantly, St. Pierre et al. teach that PGC-1α knockout mice showed an important role of PGC-1α in brain structure and function wherein said animals displayed neurodegenerative lesions in the brain and further suggests that PGC-1α plays a role in neurodegeneration and plays a role in the control of ROS in vivo (see pgs. 402-403, Right col., figs. 4-5). Additionally, St. Pierre et al. teach that PGC-1α expression caused a powerful increase in the survival of neuronal cells and had a protective effect in neuroblastoma cells (see pg. 404, left col.). Thus, St. Pierre et al. teach that while the anti-ROS activity of PGC-1α is not the sole cause of neurodegeneration, St. Pierre et al. suggests that PGC-1α plays an important contributing factor (see pg. 406, left col.). As a result, St. Pierre et al. teach that because of PGC-1α ability to increase mitochondrial electron transport activity while stimulating a broad anti-ROS program makes this protein ideal to control or limit the damage that has been associated with defective mitochondrial functions seen in neurodegenerative diseases such as Parkinson’s, Alzheimer’s, and
Huntington Disease (see pg. 406, left col., paragraph 2).

	Austin et al. teaches that PGC-1α is a transcriptional co-activator that is a central inducer of mitochondrial biogenesis (see abstract). Additionally, Austin et al. teach that PGC-1α is controlling global oxidative metabolism via mitochondria biogenesis and via organelle remodeling (see abstract).  Importantly, Austin et al. teach that PGC-1α is also a powerful regulator of ROS removal by increasing the expression of numerous ROS-detoxifying enzymes and thus by controlling both mitochondrial biogenesis and removal of ROS by-products, it plays a role in elevating oxidative metabolism and minimizing the impact of ROS on cell physiology (see abstract). Importantly, Austin et al. state that the first evidence of PGC-1α in neurodegenerative disorders came from the PPAR-null mice in Huntington Disease or HD (i.e. a type of neurodegenerative disease) which display neurodegeneration with hyperactivity, both symptoms associated with HD with reduced mitochondrial function (see pg. 4969, left col.,Section Neurodegenerative disorders). Additionally, Austin et al. teach that several studies also support a protective role for PGC-1α in Parkinson disease (i.e. Austin teaches that PGC-1α plays a protective role in PD) wherein PARIS, a substrate of PARKIN is often mutated in PD and wherein PARIS represses expression of PGC-1α (see pg. 4969, top paragraph). Additionally, Austin teaches that PGC-1α was found to protect against neuronal loss in cell culture models of PD and PD mouse model (see pg. 4969, right col., top paragraph). Austin et al. also teach that PGC-1α has been implicated in Alzheimer’s disease (AD), ALS, and Duchene muscular dystrophy wherein expression of PGC-1α is reduced in AD patients and transgenic mouse model of AD (see pg. 4969). In sum, Austin et al. teach that increased PGC-1α levels appear to improve the various neurodegenerative diseases by either improving mitochondrial functions and/or ROS detoxification (see pg. 4969, right col., last paragraph).
	Given the teachings of St. Pierre and Austin, the examiner contends that it would have been obvious to one of ordinary skill in the art to administer fenofibrate and select patients with neurodegenerative diseases including PD patients with a reduced level of PGC-1α in light of the teachings of St. Pierre and Austin given that Austin indicates that PGC-1α protects against neuronal loss in cell culture models of various neurodegenerative diseases including PD, given that Austin teaches that increased PGC-1α appears to improve the neurodegenerative lesion phenotype of various murine models of neurodegenerative conditions (see pg. 4969), and in light of Kreisler who teaches that administration of fenofibrate reduces neuronal cell loss.  Thus, the examiner maintains that it is obvious to one skilled in the art to select PD patients with reduced levels of PGC-1α to administer fenofibrate since administering fenofibrate would have led to treatment of said disease.

As for the administration of fenofibrate to increase a level of PGC-1α expression in neural cells, the examiner contends that such expression is the result of the action of administering fenofibrate. Given the broad range of effective amounts disclosed in the Specification, and the lack of evidence of the criticality of the effective amount, it would have been reasonably expected, following the guidance of Kreisler, that an increased level of PGC-1 alpha would result upon fenofibrate administration to human PD patients (see, Patent Board Decision, mailed 2/21/2021, at pp. 8-9, noting that the Specification, at pp. 7-8, teaches that an effective amount would be between 1-1000 mg daily).

With respect to the increased PGC-1α expression being PPAR-α independent, the examiner contends that it would be within the purview of the skilled artisan to determine that said PGC-1α increased expression is PPAR-α independent during routine experimentation.  Given that the idea of increased PGC-1α expression and/or modulation is a result of fenofibrate administration which is taught by Kreisler et al., the examiner maintains that one skilled in the art would have reasonably expected an effect on PGC1-α expression irrespective of its etiology.  

In fact, Fernandez-Marcos et al. teach that PGC-1α is a master regulator of mitochondrial biogenesis and function wherein its expression is regulated by various components including insulin, cytokines, exercise, cold temperature, and glucagon.  Thus, one skilled in the art would have been apprised of the various stimuli that affect PGC-1α expression other than PPAR-α as taught by Fernandez-Marcos et al.

Given that Kreisler et al. teach administering fenofibrate for neuroprotective effect, and given that the prior art teaches that such neuroprotective effect is conferred by PGC-1α wherein reduced levels lead to neurodegeneration, one skilled in the art would have found it obvious to select PD patients with reduced PGC-1α and administer fenofibrate and would have a reasonable expectation of success since Kreisler et al. demonstrated effective treatment of PD patients with administration of fenofibrate.  Moreover, one skilled in the art would have concluded that administration of fenofibrate does lead to increase level of PGC-1α expression in neural cells since such expression is the necessary result of administering fenofibrate. 

With respect to systemic administration, the examiner maintains that one skilled in the art who desires fast absorption of fenofibrate and who desires administration to the entire body would have found it obvious to administer fenofibrate systemically and would have expected reasonable success.  Furthermore, the examiner contends that oral administration is a type of systemic administration since such preparation travels through the human system and is encompassed by the term “systemic administration”.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to select PD patients and administer fenofibrate to treat PD patients with reduced PGC-1α expression levels since Kreisler et al. teach that fenofibrate provided neuroprotective effect in models of PD and given that St. Pierre et al. teach that increasing PGC-1α dramatically protects neural cells in culture from oxidative-stressor mediated death, and given that Austin et al. teach that several studies support a protective role for PGC-1α in Parkinson disease.  Thus, given the teachings of Kreisler, St. Pierre, Austin, and Fernandez-Marcos et al., one of ordinary skill would have been motivated to select PD patients with decreased PGC-1α expression and further administer fenofibrate to treat PD with reduced expression of PGC with the reasonable expectation of providing a method that is not only effective in treating PD but also effective in preventing dopaminergic cell loss and increasing PGC-1α expression.

Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kreisler et al. Brain Research, 2007, Vol. 1135, pgs. 77-84, previously cited) as evidenced by Burggraf et al. (Healthy Aging; Principles and Clinical Practice, Feb. 2014, pgs. 1-707) in view of St. Pierre et al. (Cell, 2006, Vol. 127, pgs. 397-408, previously cited) and Austin et al. (J. of Cell Sci., 2012, Vol. 125, pgs. 4963-4971, previously cited), and Fernandez-Marcos et al. (Am. J. Clin. Nutr. 2011, Vol. 93, Suppl. Pgs. 884S-890S) as applied to claims 29-31, 33-34, and 36-39 in view of Krempf et al. (Diabetes Metab., 2000, Vol. 26, No. 3, Abstract, previously cited).  

The Kreisler, Burggraf, St. Pierre, Austin, and Fernandez-Marcos are as discussed above and are incorporated by reference herein.  However, Kreisler, Burggraf, St. Pierre, Austin, and Fernandez-Marcos do not teach administration of fenofibrate in an amount of 300 mg-400 mg dosage amount.  

Kreisler et al. do not disclose the exact dosage amounts being claimed by applicant.  However, it is well within the purview of the skill of the artisan at the time of the invention to adjust the concentration and range fenofibrate during the course of routine experimentation so as to obtain the most effective treatment.  

While the exact dosage amounts of 300 mg or 400 mg are not disclosed by Kreissler, it is generally noted that differences in concentration or dosage amounts do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such concentration or dosage amount is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given that applicant did not point out the criticality of specific ranges or dosage amounts of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known uwould provide the motivation to determine where in a disclosed set of ranges is the optimum dosage amounts.
Additionally, Krempf et al. teach the use of micronized fenofibrate wherein dosage amounts ranging from 200 mg to 300 mg daily was administered to patients (see abstract).  For said studies, micronized fenofibrate at dosage amounts of 200 mg, 267 mg, 340 mg, and 400 mg were administered and given once daily (see abstract). Consequently, one skilled in the art who choose to treat PD utilizing fenofibrate as taught by Kreisler would have been apprised of the known dosage amounts and would have determined during routine experimentation which dosage amount within the known ranges of fenofibrate administration is the best dosage amount since a reasonable expectation of success was found with administration of fenofibrate.
Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to select PD patients and administer up to 400 mg fenofibrate to treat PD patients with reduced PGC-1α expression levels since Kreisler et al. teach that fenofibrate provided neuroprotective effect in models of PD, given that St. Pierre et al. teach that increasing PGC-1α dramatically protects neural cells in culture from oxidative-stressor mediated death, and given that Austin et al. teach that several studies support a protective role for PGC-1α in Parkinson disease.  Thus, given the teachings of Kreisler, St. Pierre, Austin, Fernandez-Marcos et al. and Krempf, one of ordinary skill would have been motivated to select PD patients with decreased PGC-1α expression and further administer up to 400 mg fenofibrate to treat PD with reduced expression of PGC with the reasonable expectation of providing a method that is not only effective in treating PD but also effective in preventing neuronal cell loss and increasing PGC-1α expression.

Claims 40-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kreisler et al. Brain Research, 2007, Vol. 1135, pgs. 77-84, previously cited) in view of St. Pierre et al. (Cell, 2006, Vol. 127, pgs. 397-408, previously cited), Austin et al. (J. of Cell Sci., 2012, Vol. 125, pgs. 4963-4971, previously cited), and Fernandez-Marcos et al. (Am. J. Clin. Nutr. 2011, Vol. 93, Suppl. Pgs. 884S-890S).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Kreisler et al. teach that Parkinson disease (PD) is a degenerative disorder characterized by progressive loss of dopaminergic neurons and that PD is significantly sustained by oxidative stress, inflammatory responses, and apoptosis (see pg. 77,
Introduction). Additionally, Kreisler et al. teach that PPA receptor alpha or PPARα is expressed in various tissues including nervous system neurons wherein such receptor can be activated by natural ligands such as fatty acids or by synthetic ligands such as fibrates (see pg. 78, left col.). Importantly, Kreisler et al. teach that PPARs modulate target genes that are involved in inflammation and oxidative stress and there is some evidence to suggest that PPAR-α is involved in the suppression of apoptosis and thus such receptor appears to be an interesting pharmacological target in preventing or slowing down PD (see pg. 78, left col., last paragraph). Additionally, Kreisler et al. teach that PPARα stimulates the expression of the antioxidant enzymes Cu/Zn superoxide dismutase and catalase (see pg. 80, right col., top paragraph). Moreover, recent evidence suggests that the PPARα agonist, fenofibrate, has neuroprotective effects in an experimental mouse model of brain ischemia that encompasses inflammatory response and oxidative stress (see pg.78, last paragraph). Of interest,
Kreisler et al. teach that a synthetic PPAR-alpha agonist, fenofibrate, was tested to determine if such compound could prevent dopaminergic cell (i.e. neuron cell; instant claim 29) death in the MPTP mouse model of Parkinson's disease (PD; i.e. a type of neurodegenerative disease) (see abstract; instant claims 29 and 34-35). Specifically, Kreisler et al. teach the MPTP mouse constitutes a classical experimental model of PD and reproduces some of its biochemical and pathological hallmarks and wherein MPTP induces apoptosis (see pg. 80, right col., top paragraph). When orally administered for the week prior to intoxication and a week thereafter, fenofibrate prevented the MPTP-induced dopaminergic cell loss (i.e. neural cell loss) in the substantia nigra pars compacta or SNpc and attenuated the loss of tyrosine hydroxylase immunoreactivity in the striatum (i.e. fenofibrate administration reduced the loss of neurons; see abstract, Sec. 2.1, and figs. 1-4). Kreisler et al. further teach that four intraperitoneal injections of MPTP were given while mice were fed a diet containing 0.2% fenofibrate (i.e. oral administration is encompassed by systemic delivery) and wherein fenofibrate was administered 7 days before MPTP intoxication and continued for a total of 2 weeks (i.e. daily administration; see pg. 81, Section 4.1-4.3). Importantly, Kreisler et al. teach that the data suggest that PPAR-alpha activation by fenofibrate could have a neuroprotective effect in PD through inhibition of inflammation, oxidative stress, and/or apoptosis (see pg. 80, left col.).

	Kreisler et al. do not specifically teach selecting a PD patient that has been determined to have reduced level of PGC-1 alpha expression.  Additionally, Kreisler et al. do not explicitly teach that fenofibrate is effective in increasing PGC-1α expression in neural cells.  Moreover, Kreisler et al. do not specifically teach systemic administration of fenofibrate.  Furthermore, Kreisler et al. do not explicitly teach that said increased in PGC-1alpha expression is PPAR-alpha independent.  
 
	St. Pierre et al. of Cell teach that PPAR gamma co-activator or PGC-1α is a stimulator of mitochondrial biogenesis and respiration and thus a modulator of ROS
(see pg. 397, left col.).  In fact, St. Pierre et al. teach that PGC-1α is co-induced with several key ROS-detoxifying enzyme (see pg. 397, left col.). Additionally, St. Pierre et al. teach that PGC-1α is required for the induction of many ROS-detoxifying enzymes and PGC-1α null mice (i.e. absence of PGC-1α) are much more sensitive to the neurodegenerative effects of MPTP (i.e. if PGC-1α is not present or is reduced, said null mice experience more neurodegenerative defects), and that increasing PGC-1α dramatically protects neural cells (i.e. protects neuron cells) in culture from oxidative-stressor mediated death (see pg. 397, left col., Summary). Importantly, St. Pierre et al. teach that PGC-1α knockout mice showed an important role of PGC-1α in brain structure and function wherein said animals displayed neurodegenerative lesions in the brain and further suggests that PGC-1α plays a role in neurodegeneration and plays a role in the control of ROS in vivo (see pgs. 402-403, Right col., figs. 4-5). Additionally, St. Pierre et al. teach that PGC-1α expression caused a powerful increase in the survival of neuronal cells and had a protective effect in neuroblastoma cells (see pg. 404, left col.). Thus, St. Pierre et al. teach that while the anti-ROS activity of PGC-1α is not the sole cause of neurodegeneration, St. Pierre et al. suggests that PGC-1α plays an important contributing factor (see pg. 406, left col.). As a result, St. Pierre et al. teach that because of PGC-1α ability to increase mitochondrial electron transport activity while stimulating a broad anti-ROS program makes this protein ideal to control or limit the damage that has been associated with defective mitochondrial functions seen in neurodegenerative diseases such as Parkinson’s, Alzheimer’s, and
Huntington Disease (see pg. 406, left col., paragraph 2).

	Austin et al. teaches that PGC-1α is a transcriptional co-activator that is a central inducer of mitochondrial biogenesis (see abstract). Additionally, Austin et al. teach that PGC-1α is controlling global oxidative metabolism via mitochondria biogenesis and via organelle remodeling (see abstract).  Importantly, Austin et al. teach that PGC-1α is also a powerful regulator of ROS removal by increasing the expression of numerous ROS-detoxifying enzymes and thus by controlling both mitochondrial biogenesis and removal of ROS by-products, it plays a role in elevating oxidative metabolism and minimizing the impact of ROS on cell physiology (see abstract). Importantly, Austin et al. state that the first evidence of PGC-1α in neurodegenerative disorders came from the PPAR-null mice in Huntington Disease or HD (i.e. a type of neurodegenerative disease) which display neurodegeneration with hyperactivity, both symptoms associated with HD with reduced mitochondrial function (see pg. 4969, left col.,Section Neurodegenerative disorders). Additionally, Austin et al. teach that several studies also support a protective role for PGC-1α in Parkinson disease (i.e. Austin teaches that PGC-1α plays a protective role in PD) wherein PARIS, a substrate of PARKIN is often mutated in PD and wherein PARIS represses expression of PGC-1α (see pg. 4969, top paragraph). Additionally, Austin teaches that PGC-1α was found to protect against neuronal loss in cell culture models of PD and PD mouse model (see pg. 4969, right col., top paragraph). Austin et al. also teach that PGC-1α has been implicated in Alzheimer’s disease (AD), ALS, and Duchene muscular dystrophy wherein expression of PGC-1α is reduced in AD patients and transgenic mouse model of AD (see pg. 4969). In sum, Austin et al. teach that increased PGC-1α levels appear to improve the various neurodegenerative diseases by either improving mitochondrial functions and/or ROS detoxification (see pg. 4969, right col., last paragraph).
	Given the teachings of St. Pierre and Austin, the examiner contends that it would have been obvious to one of ordinary skill in the art to administer fenofibrate and select patients with neurodegenerative diseases including PD patients with a reduced level of PGC-1α in light of the teachings of St. Pierre and Austin given that Austin indicates that PGC-1α protects against neuronal loss in cell culture models of various neurodegenerative diseases including PD, given that Austin teaches that increased PGC-1α appears to improve the neurodegenerative lesion phenotype of various murine models of neurodegenerative conditions (see pg. 4969), and in light of Kreisler who teaches that administration of fenofibrate reduces neuronal cell loss.  Thus, the examiner maintains that it is obvious to one skilled in the art to select PD patients with reduced levels of PGC-1α to administer fenofibrate since administering fenofibrate would have led to treatment of said disease.

As for the administration of fenofibrate to increase a level of PGC-1α expression in neural cells, the examiner contends that such expression is the result of the action of administering fenofibrate. Given the broad range of effective amounts disclosed in the Specification, and the lack of evidence of the criticality of the effective amount, it would have been reasonably expected, following the guidance of Kreisler, that an increased level of PGC-1 alpha would result upon fenofibrate administration to human PD patients (see, Patent Board Decision, mailed 2/21/2021, at pp. 8-9, noting that the Specification, at pp. 7-8, teaches that an effective amount would be between 1-1000 mg daily).

With respect to the increased PGC-1α expression being PPAR-α independent, the examiner contends that it would be within the purview of the skilled artisan to determine that said PGC-1α increased expression is PPAR-α independent during routine experimentation.  Given that the idea of increased PGC-1α expression and/or modulation is a result of fenofibrate administration which is taught by Kreisler et al., the examiner maintains that one skilled in the art would have reasonably expected an effect on PGC1-α expression irrespective of its etiology.  In fact, Fernandez-Marcos et al. teach that PGC-1α is a master regulator of mitochondrial biogenesis and function wherein its expression is regulated by various components including insulin, cytokines, exercise, cold temperature, and glucagon.  Thus, one skilled in the art would have been apprised of the various stimuli that affect PGC-1α expression other than PPAR-α as taught by Fernandez-Marcos et al.

Given that Kreisler et al. teach administering fenofibrate for neuroprotective effect, and given that the prior art teaches that such neuroprotective effect is conferred by PGC-1α wherein reduced levels lead to neurodegeneration, one skilled in the art would have found it obvious to select PD patients with reduced PGC-1α and administer fenofibrate and would have a reasonable expectation of success since Kreisler et al. demonstrated effective treatment of PD patients with administration of fenofibrate.  Moreover, one skilled in the art would have concluded that administration of fenofibrate does lead to increase level of PGC-1α expression in neural cells since such expression is the necessary result of administering fenofibrate. 

With respect to systemic administration, the examiner maintains that one skilled in the art who desires fast absorption of fenofibrate and who desires administration to the entire body would have found it obvious to administer fenofibrate systemically and would have expected reasonable success.  Furthermore, the examiner contends that oral administration is a type of systemic administration since such preparation travels through the human system and is encompassed by the term “systemic administration”.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to select PD patients and administer fenofibrate to treat PD patients with reduced PGC-1α expression levels since Kreisler et al. teach that fenofibrate provided neuroprotective effect in models of PD, given that St. Pierre et al. teach that increasing PGC-1α dramatically protects neural cells in culture from oxidative-stressor mediated death, and given that Austin et al. teach that several studies support a protective role for PGC-1α in Parkinson disease.  Thus, given the teachings of Kreisler, St. Pierre, Austin, and Fernandez-Marcos et al., one of ordinary skill would have been motivated to select PD patients with decreased PGC-1α expression and further administer fenofibrate to treat PD with reduced expression of PGC with the reasonable expectation of providing a method that is not only effective in treating PD but also effective in preventing dopaminergic cell loss and increasing PGC-1α expression.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503. The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-
273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/30/2022